Exhibit CERTIFICATION In connection with the periodic report of Viveve Medical, Inc. (the “Company”) on Form 10-Q for the quarter ended September 30, 2014 as filed with the Securities and Exchange Commission (the “Report”), we, Patricia Scheller, Chief Executive Officer (Principal Executive Officer) and Scott Durbin, Chief Financial Officer (Principal Financial and Accounting Officer) of the Company, hereby certify as of the date hereof, solely for purposes of Title 18, Chapter 63, Section1350 of the United States Code, that to the best of our knowledge: (1)The Report fully complies with the requirementsof Section 13(a) or 15(d), as applicable, of the Securities Exchange Act of 1934, and (2)The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company at the dates and for the periods indicated. Date: November 14, 2014 /s/ Patricia Scheller Patricia Scheller Chief Executive Officer (Principal Executive Officer) /s/ Scott Durbin Scott Durbin Chief Financial Officer (Principal Financial and Accounting Officer)
